Citation Nr: 1506215	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a an increased (compensable) disability rating (or evaluation) for service-connected status post left iliac crest bone graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 2001 to July 2001, and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2014, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas (a Travel Board hearing).  A transcript of the Board hearing has been associated with the record.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has a current sleep apnea disability.

2.  The Veteran is currently service connected for posttraumatic stress disorder (PTSD).

3.  The current sleep apnea disability is proximately due to or the result of the service-connected PTSD.

4.  For the period from October 20, 2008, the service-connected status post left iliac crest bone graft manifested left hip joint flexion to 105 degrees, extension to 35 degrees, adduction to 40 degrees, abduction to 58 degrees, external rotation 60, internal rotation to 48 degrees, pain, heat, giving way, numbness, tingling, and one linear scar that is neither painful nor unstable.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea, to include as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, for the rating period from October 20, 2008, the criteria for an increased rating of 10 percent for status post left iliac crest bone graft, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5252 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim for service connection for sleep apnea has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (grant of service connection), further explanation of how VA has fulfilled the duties to notify and assist regarding the claim for service connection is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

As to the claim for an increased rating for status post left iliac crest bone graft, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)

In a November 2008 letter sent prior to the initial denial of the increased rating claim in June 2009, the RO advised the Veteran that he may submit evidence showing that the service-connected status post left iliac crest bone graft had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board finds that VA has satisfied its duties to notify the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA and private examination reports, the December 2014 Board hearing transcript, and the Veteran's written statements.

VA examined the left hip and scar in May 2009.  The VA examiner interviewed the Veteran to receive a report of past and present symptomatology, performed a physical examination, and provided findings pertinent to the rating criteria.  As the May 2009 VA examination report includes all pertinent findings and opinions needed to fairly evaluate the severity of the service-connected status post left iliac crest bone graft, the Board finds that the examination is adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Regarding the December 2014 Travel Board hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010);
38 C.F.R. § 3.103 (2014).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  

During the December 2014 Travel Board hearing, the undersigned Veterans Law Judge specifically noted the issue of an increased rating for the status post left iliac crest bone graft.  After the Veteran testified about the symptoms and impairment relating to the status post left iliac crest bone graft, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veterans Law Judge identified several rating criteria, including disability ratings for scars, neurological nerve involvement, and limited motion that could be used to reach a compensable rating for the status post left iliac crest bone graft, and outlined what evidence was needed to establish compensable ratings under those rating criteria.  For these reasons, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103.  See Bryant at 496-97.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Service Connection for Sleep Apnea

The Veteran asserts that symptoms of a current sleep apnea disability began in service and that the sleep apnea disability has been worsened by the service-connected PTSD.  See December 2014 Board hearing transcript at 3-5.  For these reasons, the Veteran contends that service connection for sleep apnea is warranted.

Initially, the Board finds that the Veteran has a current sleep apnea disability.  VA treatment records reflect that sleep apnea was diagnosed in January 2008, and more recent VA treatment records reflect that sleep apnea remains an active health problem.

The Board next finds that the Veteran is currently service connected for PTSD.  The same June 2009 rating decision from which this appeal derives granted service connection for PTSD, effective October 20, 2008.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the current sleep apnea disorder is proximately due to or the result of service-connected PTSD.  
Dr. J.Y., a private physician, submitted a VA Form 21-0960L-2 (Sleep Apnea Disability Benefits Questionnaire) in December 2014 indicating that PTSD was causing exaggerated obstructive sleep apnea.  Dr. J.Y. attributed symptoms including trouble breathing, snoring, and difficulty sleeping all night to sleep apnea.  Dr. J.Y. explained that these symptoms, as well as resulting fatigue during the day, are exaggerated by PTSD.

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for sleep apnea have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting the claim for service connection for sleep apnea on a secondary theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. §§ 3.303(a) or 3.303(d).


 Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Increased Rating for Status Post Left Iliac Crest Bone Graft

The Veteran asserts that a compensable disability rating is warranted for the symptoms associated with a prior bone graft operation, currently rated as status post left iliac crest bone graft.  Specifically, the Veteran contends that pain, numbness, and tingling in the left pelvic area under the bone graft surgical scar support an increased disability rating.  See December 2014 Board hearing transcript at 14-17.

For the entire rating period from October 20, 2008, the date of the claim for an increased rating, the service-connected status post left iliac crest bone graft has been rated as noncompensable (0 percent disabling) under 38 C.F.R. § 4.71a, Diagnostic Code 5252, which provides ratings for disabilities of the hips and thighs.  The Board has also considered whether an increased or separate disability rating for status post left iliac crest bone graft is warranted based on other rating criteria.  

Specifically, the Board has considered the nature and severity of the left hip scar associated with the bone graft surgery, the neurological abnormalities discussed by the Veteran, and the symptoms associated with the post-operative left hip bone itself, which the Board finds is analogous to arthritis.  See 38 C.F.R. § 4.2  (providing for ratings of an "unlisted condition" under a diagnostic code for a closely related disease or injury in which not only the functions affected but the anatomical localization and symptoms are closely analogous).  As will be discussed in more detail below, the Board finds that the status post left iliac crest bone graft is most appropriately rated under Diagnostic Code 5003-5252, based on symptomatology (pain) and limitation of function of the hip, which results in a favorable result of grant of 10 percent rating, even though the actual limitation of motion of the hip is only to a noncompensable degree.  

The Board will also proceed with an analysis of each method of evaluation for hip and scar disorders to explain why a rating in excess of 10 percent is not warranted under any of these alternative codes, and why separate ratings under any of these alternative criteria are precluded because to do so would violate the rule against pyramiding.  38 C.F.R. § 4.27, 4.71a; see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence).

Rating Based on Left Hip Limitation of Motion

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent evaluation is assigned with flexion limited to 45 degrees; a 20 percent evaluation is assigned with flexion limited to 
30 degrees; a 30 percent evaluation is assigned with flexion limited to 20 degrees; and a 40 percent evaluation is assigned with flexion limited to 10 degrees.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5251 (limitation of extension of the thigh), a 10 percent evaluation is assigned with extension limited to 5 degrees.  Id.
Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent evaluation is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a. 

Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent evaluation with slight knee or hip disability, a 
20 percent evaluation with moderate knee or hip disability, and 30 percent evaluation with marked knee or hip disability.  38 C.F.R. § 4.71a. 

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

On review of all the evidence, lay and medical, the Board finds that, for the entire rating period from October 20, 2008, the status post left iliac crest bone graft manifested symptoms including limited motion in the left hip joint, pain, numbness, and tingling.  VA examined the left hip in May 2009.  X-ray testing revealed left anterior superior iliac spine irregularity consistent with an old healed avulsion injury.  Left hip range of motion testing demonstrated flexion to 105 degrees, extension to 35 degrees, adduction to 40 degrees, abduction to 58 degrees, external rotation 60, and internal rotation to 48 degrees.  The left hip joint motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The VA examiner noted that there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  The Veteran described left hip disability symptoms including aching pain, heat, and giving way.  The Veteran denied any functional impairment due to the left hip disability.

During the December 2014 Board hearing, the Veteran testified that the left hip disability has manifested symptoms including aching and numbness in the left hip, which radiates down the left leg.  See Board hearing transcript at 14.  The Veteran stated that the left hip pain limits mobility while walking and that a tingling sensation occurs when sitting for long periods.  See id. at 15.  The Veteran also denied any functional impairment due to the left hip disability.  VA treatment records do not include any additional range of motion measurements or complaints from the Veteran regarding the left hip disability, and the Veteran's written statements to not reflect any additional symptoms or impairment.

In sum, the evidence for the period from October 20, 2008 demonstrates left hip joint flexion to 105 degrees, extension to 35 degrees, adduction to 40 degrees, abduction to 58 degrees, external rotation 60, and internal rotation to 48 degrees, as well as pain, heat, giving way, numbness, and tingling.  The evidence did not demonstrate ankylosis, flail joint, malunion, or nonunion related to the left hip.
The weight of the lay and medical evidence is therefore against finding left hip joint flexion limited to 45 degrees, as required for a compensable (10 percent) disability rating under Diagnostic Code 5252.  38 C.F.R. § 4.71a.  Similarly, the weight of the evidence is against finding that left hip extension limited to 5 degrees, as is required for a compensable (20 percent) disability rating under Diagnostic Code 5251.  Id.  
Moreover, the left hip disability did not manifest limitation of abduction beyond 
10 percent, the inability to cross the legs, or limitation of rotation beyond 
15 percent, as required for a separate compensable rating under Diagnostic Code 5253.  Id.  

As for other potentially applicable diagnostic codes pertaining to the hip, the record does not contain evidence of ankylosis of the left hip or flail joint to warrant a rating under Diagnostic Code 5250 or 5254 at any time during the rating period.  See 
38 C.F.R. § 4.71a.  There is no x-ray evidence of malunion of the femur to warrant a compensable evaluation under Diagnostic Code 5255.  See 38 C.F.R. § 4.71a.  

Nevertheless, the provisions of 38 C.F.R. § 4.59 establish that a veteran is entitled to a minimum compensable (10 percent) rating for such symptomatology as pain that limits motion to a noncompensable degree.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003; DeLuca, 8 Vet. App. 202; Burton v. Shinseki, 25 Vet. App. 1 (2011). Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 
25 Vet. App. 32 (2011).  

Here, the Veteran reported limited motion while walking and sitting for prolonged periods due to left hip symptoms including pain and tingling.  Although the limitation of motion in the left hip joint is not compensable under the schedular rating criteria discussed above, the Board resolves reasonable doubt in favor of the Veteran to find that the criteria for an increased disability rating of 10 percent, but no higher, have been met for the period from October 20, 2008.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5003-5252.

Rating Based on Left Hip Neuralgia

As noted above, the Veteran has reported that the left hip disability has manifested symptoms including numbness and tingling that extend down the left leg.  See Board hearing transcript at 14-15.  Accordingly, the Board has considered whether a separate rating for left hip neuralgia is warranted.

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Codes 8520, 8620, and 8720.  38 C.F.R. § 4.124a (2014).  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the sciatic nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720.

While the left hip disability has manifested neuralgia symptoms including numbness and tingling, the Board finds that a separate rating for left hip neuralgia would constitute impermissible pyramiding.  Specifically, the Board finds that providing a separate rating for numbness and tingling that cause discomfort and limited walking would rate the same impairment - discomfort and limited motion in the left hip - that is being compensated for with the 10 percent disability rating for pain and limited motion under Diagnostic Code 5003-5252.  For these reasons, the Board finds that a separate rating for left hip neuralgia is not warranted.  38 C.F.R. § 4.14. 

Rating Based on Left Hip Scar

The evidence also demonstrates that the service-connected status post left iliac crest bone graft has manifested a residual scar on the left hip.  As such, the Board has considered whether a separate rating is warranted for the left hip scar.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 
20 percent evaluation.  Five or more scars that are unstable or painful warrant a 
30 percent evaluation.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.

The May 2009 VA examination report notes a single linear scar over the left anterior  superior iliac crest.  The scar was measured as 5 cm by 0.1 cm.  The scar was not painful on examination.  The was no skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, or disfigurement.  The VA examiner also noted that there was no limitation of function due to the scar.

During the December 2014 Board hearing, the Veteran testified that the left hip scar does not hurt and is not painful.  See Board hearing transcript at 17.  The Veteran distinguished that the pain in the left hip was beneath the scar and more appropriately attributed to the left hip bone.

In sum, the weight of the lay and medical evidence is against finding a left hip scar that is unstable or painful to warrant a separate compensable rating under Diagnostic Code 7804.  38 C.F.R. § 4.118.  The Board has further considered whether a separate rating is warranted under any other provision of the rating schedule for scars; however, the evidence does not demonstrate that the left hip scar is either nonlinear or that the left shoulder scar affects the head, face, or neck.  38 C.F.R. §§ 4.118, Diagnostic Codes 7800-02, 7805.  For these reasons, the Board finds that a preponderance of the evidence is against a separate rating for the left hip scar for the rating period from October 20, 2008.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the service-connected status post left iliac crest bone graft are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Codes 5250-55 specifically provide for disability ratings based on limitation of motion and function, and on specific abnormalities, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  In this case, the status post left iliac crest bone graft manifested limited motion in the left hip joint, pain, heat, giving way, numbness, and tingling.  While these symptoms did not meet the criteria for a compensable rating under Diagnostic Codes 5250-55, the schedular rating criteria also provide a minimum 10 percent disability rating for limited motion for degenerative arthritis or disorders which are sufficiently analogous to degenerative arthritis.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5003.

Additionally, the Board considered the residual scar associated with the status post left iliac crest bone graft.  The evidence revealed that the residual scar is one linear scar on the left hip that is neither painful nor unstable.  The schedular rating criteria also contemplate and provide disability ratings for the neuralgia symptoms of numbness and tingling in the Veteran's left hip and leg.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720; see also DeLuca.  In this context, there is no symptomatology and/or functional impairment manifested by the status post left iliac crest bone graft that are not considered by the rating criteria.  Based on these symptoms, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are PTSD, status post right wrist scaphoid fracture, a right wrist scar, tinnitus, and a bottom lip scar.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the low back and left hip disabilities, and referral for consideration of extraschedular rating is not required.
  
Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not stated, the representative has not asserted, and the record does not otherwise suggest that the Veteran is unable to secure or follow substantially gainful employment due to the service-connected status post left iliac crest bone graft; therefore, the Board finds that the issue of TDIU has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

Service connection for sleep apnea is granted.

An increased rating of 10 percent for status post left iliac crest bone graft, but not higher, for the rating period from October 20, 2008 is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


